UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1360


FIDEL ANGEL VASQUEZ GONZALEZ,

                Petitioner – Appellant,

          v.

KIMBERLY   ZANNOTTI,    United   States  Citizenship   and
Immigration Services, Washington Field Office Director;
ERIC H. HOLDER, JR., Attorney General, Department of
Justice; JEH JOHNSON, Secretary of the Department of
Homeland Security; LEON RODRIGUEZ, Director, United States
Citizenship and Immigration Services,

                Respondents – Appellees,

          and

RAND BEERS,     Acting   Secretary,   Department       of   Homeland
Security,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-01230-TSE-JFA)


Submitted:   October 31, 2014               Decided:    November 3, 2014


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Christopher A. Bowen, Nancy Noonan, ARENT FOX LLP, Washington,
D.C., for Appellant. Dana J. Boente, United States Attorney,
Antonia   M.   Konkoly,   Assistant  United  States  Attorney,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Fidel Angel Vasquez Gonzalez filed a petition in the

district       court   for      a    writ     of     mandamus    seeking         an    order

compelling       the     United       States       Citizenship        and     Immigration

Services (USCIS) to adjudicate his Form I-485 application for

adjustment of status.           The district court dismissed the petition

against USCIS as moot based on its finding that USCIS lacked

jurisdiction      over    the       adjustment      application       and   had       already

administratively         closed      and     dismissed    the     application.            On

appeal,    Vasquez       Gonzalez      challenges       this    finding.          We    have

reviewed the administrative record and agree that USCIS does not

have jursidiction over the adjustment application.                          Accordingly,

we affirm the dismissal of the mandamus petition for the reasons

stated    by    the    district       court.         Gonzalez    v.     Rodriguez,       No.

1:13-cv-01230-TSE-JFA           (E.D.       Va.    Feb. 12,    2014).       We    dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the    materials    before       this    court     and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3